DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description:
Feature 94 is not mentioned in the spec.
Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over Lovdahl (3,176,334) in view of Norman (4,161,997).
Claim 1:  Lovdahl discloses a staircase comprising: 
a mounting portion (Fig. 1; see detail below) pivotally connected to a threshold plate (Fig. 1; see detail below), said threshold plate pivotable with respect to said mounting portion about a pivot axis (Fig. 1; 14), said threshold plate including a ramped portion (Fig. 1; see detail below) joined to a spanning portion (Fig. 1; see detail below), said ramped portion and said spanning portion being at an oblique angle (Fig. 1; see detail below), said ramped portion and said spanning portion having an upper surface and a lower surface (Fig. 1; see detail below); 
an offsetting portion extending from said spanning portion opposite and beyond said lower portion of said spanning portion (Fig. 1; where the offsetting portion is the distal end of the spanning portion, see detail below); 

    PNG
    media_image1.png
    333
    430
    media_image1.png
    Greyscale

said offsetting portion connected to said stringers so that said offsetting portion, said stringers, and said ramped portion pivot together about said pivot axis (Fig. 1; where the offsetting portion is the distal end of the spanning portion, see detail above); 
said staircase being pivotable between a first position wherein said lower surface of said ramped portion is at a relatively near angular position to said mounting portion (Fig. 1; view of collapsed stairs) and a second position wherein said lower surface of said ramped portion is at a relatively far angular position from said mounting portion (Fig. 1; view of deployed stairs), said relatively far angular position being larger than said relatively near angular position.  
Lovdahl fails to disclose a pair of stringers with treads spanning between and including adjustable legs. 
However, Norman discloses a pair of stringers (Fig. 3; 24) having an upper edge (Fig. 3; 24c) and a lower edge (Fig. 3; 24b), said stringers spanned by one or more treads (Fig. 2; 32), each of said stringers including an adjustable leg coupled thereto (Fig. 1; 22) and movable in a direction substantially aligned with one of said edges of said stringers (Fig. 1; 22, 24a), each of said adjustable legs being selectively lockable with respect to said stringers (Fig. 1; 22, 24a, 66); 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify the stairs of Lovdahl to include the stringers, treads and adjustable legs, as taught by Norman, to provide a sturdier and more adjustable staircase. 
Claim 2: Lovdahl discloses the staircase of claim 1, wherein when in said first position, said threshold plate and said mounting portion form an acute angle (Fig. 1; view of collapsed stairs), and when in said second position said threshold plate and said mounting portion form a larger angle than said acute angle (Fig. 1; view of deployed stairs).  
Claim 3:  Lovdahl discloses the staircase of claim 1, wherein when in said second position, said threshold plate and said mounting portion form an acute angle (Fig. 1; view of deployed stairs).  
Claim 4:  Lovdahl discloses the staircase of claim 1, wherein said stringers include upper edges that define an upper side of said staircase (Fig. 2; edges of 12) and an oppositely located lower side (Fig. 2; lower end of 12), said second position being further characterized by said upper side of said staircase being located on an opposite side of said pivot axis than when said staircase is in said first position and said staircase being biased into said second position (Fig. 1; view of deployed stairs vs. collapsed).  
Claim 5:  Lovdahl discloses the staircase of claim 4, wherein said stringers and said one or more treads are fixed in position with respect to one another (Fig. 1; 32).  
Claims 6-8 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Norman (4,161,997) in view of Lovdahl (3,176,334).
Claim 6: Norman discloses a staircase comprising: 
a pair of stringers (Fig. 3; 24) having an upper edge (Fig. 3; 24c) and a lower edge (Fig. 3; 24b), said stringers spanned by one or more treads (Fig. 3; 32), each of said stringers including an adjustable leg coupled thereto (Fig. 1; 22) and movable in a direction substantially aligned with one of said edges of said stringers (Fig. 1; 22, 24a), each of said adjustable legs being selectively lockable with respect to said stringers, said adjustable legs for contacting a ground surface (Fig. 1; 22, 24a, 66); 
Norman fails to disclose a hinge mounted to the stringer and a floor within an indoor space including a door.
However, Lovdahl discloses a hinge affixed to a ramp near said upper end (Fig. 1; see detail below), said hinge having a floor mounting portion for being mounted on a floor within an indoor space and a threshold plate that is pivotally affixed to said floor mounting portion (Fig. 1; see detail below, Col. 1, Lines 10-15), said hinge pivoting about a pivot axis and said pivot axis being located above said floor when said mounting portion is mounted to said floor (Fig. 1; 14, see detail below), said threshold plate having a use position wherein said threshold plate overlies a threshold within a wall that defines said indoor space and stowed position wherein said threshold plate is located within said indoor space (Fig. 1; see detail below), when said threshold plate is in said use position said threshold plate allowing a door located above said threshold to be moved between an open position that locates said door away from said threshold and a closed position that locates said door directly overlying said threshold (Fig. 1; see detail below), and said threshold plate allowing said door to be moved between said open and closed position when said threshold plate is in said stowed position (Fig. 1; see detail below, Col. 1, Lines 10-15).  
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify the staircase assembly of Norman to include the hinged assembly and mounting configuration within a doorway, as taught by Lovdahl, in order to be able to mount the staircase within a vehicle and stowed behind a door when not needed. 


    PNG
    media_image1.png
    333
    430
    media_image1.png
    Greyscale

Claim 7:  Lovdahl discloses the staircase of claim 6, wherein at least one of said stringers contains a stop bracket and said stop bracket for contacting a door stop located adjacent to said door when said staircase is in said stowed position (Fig. 1; 21), said stop bracket for restraining further movement inward of said staircase when said staircase is in said stowed position (Fig. 1; 21).  
While Lovdahl fails to specifically disclose a door stop located adjacent to the door, the examiner asserts that it is common practice to include door stops in order to not have a swinging door, therefore it would have been obvious to one of ordinary skill in the art to include a door stop to be able to securely close the door.
Claim 8:  Lovdahl discloses the staircase of claim 7, wherein said staircase has a center of gravity and said center of gravity is located inwardly of said pivot axis when said staircase is in said stowed position so that said staircase is biased into said stowed position (Fig. 1; see detail above – when stowed the hinge assembly is located inwardly of the pivot point where the center of gravity would naturally favor).  
Claim 10:  Lovdahl discloses the staircase of claim 6, wherein said threshold plate includes a ramped portion and a spanning portion (Fig. 1; see detail above), said spanning portion overlying said threshold in said use position and said ramped portion pivotally connected to said floor mounting portion (Fig. 1; see detail above), said offsetting portion extending from said spanning portion (Fig. 1; where the offsetting portion is the distal end of the spanning portion, see detail above).  
Claims 11, 12, 14-17 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Norman (4,161,997) in view of Lovdahl (3,176,334).
Claim 11: Norman discloses a staircase comprising: 
a pair of stringers (Fig. 3; 24), having an upper edge (Fig. 3; 24c) and a lower edge (Fig. 3; 24b) and an upper end (Fig. 1; located in the area of feature 40) and a lower end (Fig. 1; located in the area of feature 70), said stringers spanned by one or more treads (Fig. 2; 32), each of said stringers including an adjustable leg coupled thereto (Fig. 1; 22) and movable in a direction substantially aligned with one of said edges of said stringers (Fig. 1; 22, 24a), each of said adjustable legs being selectively lockable with respect to said stringers (Fig. 1; 22, 24a, 66); and being configured for contacting a ground surface (Fig. 1; 22, 24a, 66);
Norman fails to disclose a hinge with a floor mounting portion with a threshold portion and an offsetting portion.
However, Lovdahl discloses:  
a hinge having a pivot axis coupled to the upper end (Fig. 1; see detail below), the hinge comprising: 
a floor mounting portion that is adapted to be mounted on a floor (Fig. 1; see detail below, Col. 1, Lines 10-15), and 
a threshold plate having a first end and a second end opposite the first end (Fig. 1; see detail below), the first end pivotally coupled to the floor mounting portion and the second end of said threshold plate connected to an offsetting portion at a first end of said offsetting portion and said offsetting portion having a second end connected to said upper end (Fig. 1; where the offsetting portion is the distal end of the spanning portion, see detail below), said offsetting portion spacing a lower surface of threshold plate from said upper end of said stringers (Fig. 1; where the offsetting portion is the distal end of the spanning portion, see detail below), wherein the staircase has a first position (Fig. 1; view of collapsed stairs) and a second position rotationally offset from the first position (Fig. 1; view of deployed stairs), and when in the first position, the threshold plate is positioned directly above the floor mounting portion (Fig. 1; view of collapsed stairs).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify the staircase assembly of Norman to include the hinged assembly and mounting configuration within a doorway, as taught by Lovdahl, in order to be able to mount the staircase to the floor of a structure.


    PNG
    media_image1.png
    333
    430
    media_image1.png
    Greyscale

Claim 12: Lovdahl discloses the staircase of claim 11, wherein the threshold plate comprises a ramped portion connected to a spanning portion at an oblique angle (Fig. 1; see detail above).  
Claim 14: Lovdahl discloses the staircase of claim 11, wherein the threshold plate and the stringers pivot together about a pivot axis (Fig. 1; see detail above).  
Claim 15: Lovdahl discloses the staircase of claim 11, wherein when in the first position, the threshold plate and the floor mounting portion form an acute angle (Fig. 1; view of collapsed stairs), and when in the second position, the threshold plate and the floor mounting portion form an angle larger than said acute angle (Fig. 1; view of deployed stairs).  
Claim 16: Lovdahl discloses the staircase of claim 15, wherein the pivot axis is located above the floor (Fig. 1; 14, see detail above).  
Claim 17: Lovdahl discloses the staircase of claim 16, wherein when the staircase is in a stowed position, it is biased to rest upon stop brackets (Fig. 1; see detail above – when stowed the hinge assembly is located inwardly of the pivot point and would naturally bias the staircase to rest on the stop brackets).  
Claim 19: Lovdahl discloses the staircase of claim 11, wherein the stringers and the one or more treads are fixed in a position relative to one another (Fig. 1; 32).
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Norman (4,161,997) in view of Lovdahl (3,176,334) and in further view of Bird (5,397,143).
Claim 9: Norman and Lovdahl disclose the staircase of claim 7, including a stop bracket and a door but fail to disclose a retractable pin.
However, Bird discloses a staircase wherein a retractable pin (Fig 4; 48) is located opposite said stop bracket so that said pin is located on an opposite side of said door stop than said stop bracket when said stop bracket contacts said door stop.  
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify the staircase of Norman and Lovdahl to include the retractable pin, as taught by Bird, to be able to prevent the staircase from deploying on its own. 
Thus, the combination of the stop bracket and the door of Lovdahl when combined with the retractable pin of Bird where the pin would be located on an opposite side of door stop than said stop bracket when said stop bracket contacts said door stop would result in the disclosed invention. 
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Norman (4,161,997) in view of Lovdahl (3,176,334) and in further view of Nebel et al. (2014/0345974).
Claim 18: Norman and Lovdahl disclose the staircase of claim 11, but fail to disclose wherein each of the adjustable legs includes a pivotable foot.  
However, Nebel et al. discloses a staircase wherein each of the adjustable legs includes a pivotable foot (Fig. 3; 50).  
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify the adjustable legs of Norman and Lovdahl to include pivotable feet, as taught by Nebel et al., to provide more ground contact and stability when deployed. 
Allowable Subject Matter
Claim 13 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kathleen M. McFarland whose telephone number is (571)272-9139. The examiner can normally be reached Monday-Friday 8:00am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Mattei can be reached on (571) 270-3238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Kathleen M. McFarland/Examiner, Art Unit 3635                                                                                                                                                                                                        
Kathleen M. McFarland
Examiner
Art Unit 3635


/BRIAN D MATTEI/Supervisory Patent Examiner, Art Unit 3635